DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment made by applicant on February 22, 2019.
Claims 1-5 and 9-10 are pending and claims 6-8 and 11-18 are cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) the abstract idea of managing and transmitting the stock information to customer and to transmit the order information placed by customer to a delivery vehicle based upon stock, position of the delivery vehicle, customer address and updating the stock which is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the addition limitations of transmitting to a customer terminal, transmitting to a traveling vehicle are indicative of the following:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mentioned additional limitations adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) • Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  • Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h).
20030101103101103

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (2015/0161564, hereinafter Sweeney), in view of Briel et al (US 2012/00084223, hereinafter Briel).
With respect to claims 1, 4 and 9, Sweeney discloses a delivery assistance device, customer terminal and method comprising: 
a memory storing instructions (figure 1A and paragraph [0136] discloses memory); and 
one or more processors (figure 1A and paragraph [0136]) configured to execute the instructions to: 
manage stock information about stock of an item held by each of a plurality of traveling vehicles (paragraphs [0015] and [0019] discloses available drivers); 
receive, from each of the plurality of traveling vehicles, current position information indicating a current position of the traveling vehicle (paragraph [0032] discloses receiving current position of drivers); 
transmit the stock information to a customer terminal (paragraphs [0015] – [0016]);

specify a traveling vehicle arriving earliest at the delivery address out of one or more of the traveling vehicles holding the ordered item, based on the current position of the traveling vehicle indicated by the current position information and the position of the delivery address indicated by the delivery address information (paragraphs [0015] – [0016]); and 
transmit the order information to the specified traveling vehicle (paragraphs [0015] – [0016]), 
cause a display device to display the estimated arrival time (paragraph [0018]), 
wherein the one or more processors are further configured to execute the instructions to: 
update the stock information about stock held by the specified traveling vehicle, based on the order information (paragraph [0017] discloses updating available drivers). 
Sweeney disclose all of the limitations above and also discloses available space as resource in the vehicle, but does not explicitly disclose the feature wherein the resource is commodities.
However, Briel teaches the feature wherein the resource is commodities (claim 8).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Sweeney to include the feature wherein the resource is commodities, as taught by Briel in order to facilitate delivery management. 
With respect to claims 2 and 10 Sweeney further discloses the feature wherein the one or more processors are further configured to execute the instructions to: 

With respect to claims 3 and 5, Briel further teaches the feature, wherein the one or more processors are further configured to execute the instructions to: 
receive, from the customer terminal, information indicating a desired delivery time at which a customer wants delivery to be made, and specify a traveling vehicle arriving earliest at the delivery address out of one or more traveling vehicles arriving at the delivery address by the desired delivery time (paragraph [0049]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROKIB MASUD/Primary Examiner, Art Unit 3687